Citation Nr: 0300825	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
June 1981.  

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied entitlement to 
service connection for schizoaffective disorder.  

Service connection for a paranoid personality disorder was 
denied by the RO in December 1982 as being a 
constitutional or developmental disability. In Ephraim v. 
Brown, 82 Fed. 3d 389 (Fed Cir 1996), it was held that a 
claim based on the diagnosis of a condition that was not 
known to be present at the time of the previous notice of 
disagreement constitutes a new claim.  For that reason the 
issue in the present case is one of service connection to 
be addressed on a de novo basis.  


FINDING OF FACT

The veteran exhibited symptoms of psychosis in service 
which have been linked to his currently diagnosed 
schizoaffective disorder by a VA psychologist.  


CONCLUSION OF LAW

A schizoaffective disorder, bipolar type, was incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).



  


REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

There is also a duty to notify the veteran as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that the duties to 
notify and to development the evidence have been satisfied 
as the instant decision grants the benefit sought in full.  

Legal Criteria

To establish service connection for a claimed disability, 
the facts as shown by evidence must demonstrate that a 
particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2002). 
 

Background  

On service enlistment examination in November 1979, the 
neurological and psychiatric evaluations were noted to be 
normal.  On his Report of Medical History, the veteran 
denied a history of nervous trouble.  In January 1980, at 
the time of his entrance into service, no relevant defects 
were noted.  

In June 1980, the veteran was referred to the Mental 
Health clinic for evaluation.  The July 1980 consult noted 
the veteran was mildly depressed, but oriented times three 
without thought disorder.  A March 1981 consultation 
report reveals the veteran was admitted in March 1981 for 
evaluation of possible psychotic behavior.  There was no 
evidence of a thought disorder, but the veteran was 
obsessed with religious thoughts.  The veteran was seen at 
the Community Mental Health facility.  The consultation 
report revealed the veteran ruminated to the point of 
frustration and was concerned about his lack of social 
skills.  The impression was aggressive traits with 
deficient social skills.  

Also in June 1980 the veteran complained of little white-
like worms in his semen.  Next to the assessment the 
examiner wrote a question mark.  

February 1981 service medical records reveal the veteran 
was brought to the medic because of ramblings about God, 
Jesus and praying.  The veteran was oriented times three.  
He had seen an exorcist two days previously.  He felt 
possessed, was saved by Jesus and heard voices.  The 
veteran quickly dropped the religious tangent to talk at 
length about his despair and longing to leave the Army and 
the injustices it produced.  He was tearful and sobbing.  
The diagnosis was inadequate personality with severe 
depression.  In March 1981 it was noted the veteran was to 
go to Seoul to the "121 psych clinic" via ambulance.  

A Note from a psychologist in April 1981 noted the veteran 
was being seen on an ongoing basis to assist him returning 
to his duties following his hospitalization.  He appeared 
with new facial bruises and abrasions due to a barracks 
fight the previous night.  He reported continued conflicts 
in his unit.  

The veteran's Form DD 214 reveals he was separated from 
the service for failure to maintain acceptable standards 
for retention in June 1981.  

In June 1981 the veteran applied for service connection 
for a mental condition.  The veteran was examined by VA in 
October 1981.  The VA examiner stated he did not have a 
diagnosis at that time.  The most likely diagnosis was 
paranoid personality disorder, but it was possible the 
veteran had a psychotic episode in service.

The veteran filed a claim for service connection for a 
schizoaffective disorder in April 1999.  In July 1999 the 
RO received the records of the veteran's hospitalization 
at Braddock Medical Center in October and November 1992.  
The final diagnosis was schizoaffective disorder manic, 
past LSD abuse, and present marijuana abuse.  An extensive 
psychiatric history beginning in 1980 was noted.  Also 
received were records of hospitalization in May 1990 at 
the same facility.  The discharge diagnosis was 
schizoaffective disorder.  The veteran reported having 
psychiatric difficulties that went back to 1980.  He 
reported taking acid and smoking a lot of dope.  He said 
he had a nervous breakdown in Korea after undergoing a 
religious experience in a chapel.  He vividly remembered 
having a vision of Jesus Christ appearing to him in 
person.  

Submitted in August 1992 was a hospital summary including 
diagnosis of mixed schizo-affective disorder and 
polysubstance.  

A VA examination was conducted in September 1999.  The VA 
examiner reviewed the veteran's outpatient records from 
his military service and recorded that they "indeed noted 
psychotic symptoms, including auditory hallucinations."  
The diagnosis was schizoaffective disorder with a history 
of alcohol and drug abuse and a paranoid personality 
disorder.  In the summary, the VA examiner concluded that 
the veteran gave a history consistent with a paranoid 
personality disorder, but an additional psychotic disorder 
began during his military service, although perhaps not 
recognized as such in that early, relatively mild episode.  
The veteran's condition worsened since that time, and a 
diagnosis of schizoaffective disorder appeared to be the 
correct diagnosis of both his current disorder and the 
illness which caused the psychotic symptoms during his 
military service.  

In September 1999, the RO received a psychiatric 
evaluation of the veteran performed in January 1999.  The 
diagnoses included schizoaffective disorder, currently 
stable.  

The RO requested the VA examiner address new information 
regarding the veteran's use of LSD at the time of his 
first "psychotic episode."  In October 1999, the following 
addendum was added to the September 1999 VA examination 
report.  He wrote as follows:

Differential diagnosis of substance-
induced versus non-substance induced 
psychosis is a matter of complexity.  
Onset of psychotic symptoms, and the 
temporal relationship to substance 
abuse is indeed an important factor and 
should be taken into account.  In this 
case, the persistence of psychotic 
symptoms for an extended period of time 
(over twenty years) after the cessation 
of substance abuse, as well as the 
clinical course which is typical of 
schizoaffective disorder and not a 
typical long-term effect of a past 
history of hallucinogen abuse is more 
consistent with a diagnosis of 
schizoaffective disorder than a 
diagnosis of substance-induced 
psychotic disorder.  

The VA examiner again stated the best diagnosis remained 
schizoaffective disorder.  It was noted that significant 
portions of the veteran's service medical records remained 
unavailable.  Most notably his inpatient treatment records 
of his initial psychotic episode.  

The RO also obtained the veteran's records from Turtle 
Creek Valley dated in February 2000.  They included 
diagnosis of schizoaffective disorder.  

The RO received the veteran's current private records of 
treatment.  A February 2001 psychiatric evaluation noted 
the current diagnosis of schizoaffective disorder bipolar 
type.  It was again reported that most of the veteran's 
symptoms began when he was stationed in Korea in the army 
and had a nervous breakdown.  

In a June 1992 rating decision the RO denied the claim for 
service connection for schizoaffective disorder.  

In July 2002 the RO received copies of the veteran's VA 
outpatient treatment records.  The records were dated from 
January 1981 to July 2001.  They included a November 1982 
diagnosis of paranoid personality.  In January 1986 the 
veteran was evaluated and the diagnostic impression was 
intermittent explosive disorder, R/O schizotypal 
personality disorder.  


Analysis  

The central question before the Board is whether there is 
competent medical evidence of a nexus between current 
schizoaffective disorder and service or the initial post 
service year. Service medical records clearly show 
symptoms which in retrospect were indicative of psychotic 
behavior.  

The RO expressed concern that the veteran's psychotic 
symptoms were drug induced.  The VA psychologist answered 
their questions and gave his reasons for concluding the 
veteran had symptoms of psychosis in service which were 
the first symptoms of his schizoaffective disorder.  The 
diagnosis in service of a personality disorder is of less 
probative value than the diagnoses made after many years 
of hospitalization and observation of the veteran.

38 C.F.R. § 3.303(d) provides that the initial postservice 
diagnosis of a disorder is not a bar to service 
connection.  Based on the recent medical evidence, to 
include the opinion by the VA physician, it can only be 
concluded that the veteran initially exhibited psychotic 
symptoms in service which were the first symptoms of his 
current schizoaffective disorder bipolar type. Resolving 
the benefit of the doubt in the veteran's favor, service 
connection for schizoaffective disorder bipolar type is 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 
38 C.F.R. § 3.303. 


ORDER

Service connection for schizoaffective disorder bipolar 
type is granted.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

